          Case 7:19-cv-10232-PED Document 16 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Deborah Payne,
                                                                     ORDER
                                 Plaintiff,
                                                                 7:19-cv-10232-PED

                 - against -



 Lowe’s Home Centers LLC,

                                   Defendant,


PAUL E. DAVISON, U.S.M.J.

       The Court having been advised that all claims asserted in the above entitled action

are settled, it is hereby

       ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within

thirty (30) days of the date hereof.


Dated: June 2, 2020
White Plains, New York                                  SO ORDERED:



                                                         Paul E. Davison
                                                         United States Magistrate Judge


  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Jun 2, 2020
